                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYVLANIA

    US FOODS, INC.,                                    CIVIL ACTION

                 Plaintiff,                            Case No. 2:19-cv-946-JFC

          v.

    WILLIAM T. KANE a/k/a BILL T. KANE,
    an individual, and RONALD G. LINABURG,
    D.D.S, an individual,

                 Defendants.

    JURY TRIAL DEMANDED.

    DR. LINABURG’S RESPONSE TO KANE’S MOTION TO STRIKE AFFIRMATIVE
                               DEFENSES


         AND NOW, comes Defendant, Ronald G. Linaburg, D.M.D.,1 by and through his

attorneys, Michael P. Oliverio, Esq., John J. Heurich, Jr., Esq. and The Lynch Law Group, LLC,

and in Response to the Motion to Strike Affirmative Defenses of William T. Kane a/k/a Bill T.

Kane, denies that any of the allegations contained in paragraphs 49 through 84 are immaterial,

impertinent, scandalous, or otherwise factually and legally insufficient.

         To the contrary, paragraphs 49 through 84 allege facts that are germane, directly relevant,

material, pertinent to Dr. Linaburg’s defenses. Moreover, these allegations are not scandalous,

and are both factually and legally sufficient. For these reasons, and for the reasons set forth more

fully in the accompanying Brief in Opposition, which are specifically incorporated herein by

reference, Kane’s Motion to Strike should be denied.

         WHEREFORE this court should deny the motion to strike.



1
  The caption of the instant action improperly reflects that Dr. Linaburg holds a D.D.S. degree,
rather, Dr. Linaburg holds a D.M.D. degree.
Date: December 6, 2019   Respectfully submitted,

                         THE LYNCH LAW GROUP, LLC


                         /s/ Michael P. Oliverio
                         Michael P. Oliverio, Esq.
                         PA ID No. 209399
                         John J. Heurich, Jr., Esq.
                         PA ID No. 317155
                         501 Smith Dr., Suite 3
                         Cranberry Township, PA 16066
                         moliverio@lynchlaw-group.com
                         jheurich@lynchylaw-group.com
                         (724) 776-8000
                         Counsel for Defendant, Ronald G. Linaburg,
                         D.M.D.
                                CERTIFICATE OF SERVICE

       I hereby certify that, on this 6th day of December, a true and correct copy of the foregoing

RESPONSE TO MOTION TO STRIKE AFFIRMATIVE DEFENSES was served upon the

following as follows:

                               Via the Court’s CM/ECF System:

                                    Gretchen E. Moore, Esq.
                           Strassburger, McKenna, Gutnick & Gefsky
                                Four Gateway Center, Suite 2200
                                      444 Liberty Avenue
                                     Pittsburgh, PA 15222
                                      Counsel for Plaintiff

                                    Maria Zoee Vathis, Esq.
                               Bryan Cave Leighton Paisner LLP
                                   161 N. Clark Street, 4300
                                      Chicago, IL 60601
                                     Counsel for Plaintiff

                                  Dennis M. Blackwell, Esq.
                                   The Blackwell Law Firm
                               Benedum Trees Building, Floor 9
                                     223 Fourth Avenue
                                    Pittsburgh, PA 15222
                   Counsel for Defendant William T. Kane a/k/a Bill T. Kane

                                    Robert O. Lampl, Esq.
                                    Ryan J. Cooney, Esq.
                               Law Offices of Robert O. Lampl
                               Benedum Trees Building, Floor 4
                                     223 Fourth Avenue
                                    Pittsburgh, PA 15222
                   Counsel for Defendant William T. Kane a/k/a Bill T. Kane




                                                     /s/ Michael P. Oliverio
                                                     Michael P. Oliverio, Esq
